BLD-274                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-1759
                                       ___________

                                   DAVE WILLIAMS,
                                              Appellant

                                             v.

                                     DR. B. JIN
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:15-cv-00855)
                       District Judge: Honorable Nora B. Fischer
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
           or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     June 8, 2017

          Before: AMBRO, GREENAWAY, JR., and SCIRICA, Circuit Judges

                              (Opinion filed: July 14, 2017)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
      In this civil rights action brought under 42 U.S.C. § 1983, Dave Williams, a

prisoner at SCI-Greene who is proceeding pro se, appeals from an order of the United

States District Court for the Western District of Pennsylvania granting the defendant’s

motion for summary judgment and denying his motion for partial summary judgment.

Because the appeal does not present a substantial question, we will summarily affirm.

      In his complaint, Williams alleged that Dr. Byunghak Jin, the medical director at

SCI-Greene, violated his Eighth Amendment rights by failing to adequately treat a right

inguinal hernia. Williams first complained about the hernia in May 2011.1 Dr. Jin

examined Williams and concluded that the hernia was easily reducible, instructed him

about how to manage it, and indicated that he should be reevaluated in one year. On

December 30, 2011, Williams appeared at sick call and was examined by the attending

physician, Dr. Park, who concluded that Williams’ hernia was sagging into his scrotum.

Accordingly, Dr. Park recommended that Williams be referred to Dr. Jin to discuss

surgery. On January 5, 2012, Dr. Jin examined Williams, noted that the hernia was

reducible and small in size, and ordered Williams to wear a hernia strap for six months.

Williams received the hernia strap on January 9, 2012. On April 24, 2012, Williams

reported that the hernia strap had broken, but he was provided with a replacement on May

2, 2012. On July 16, 2012, Williams appeared at sick call and complained that the hernia



1
 In April 2007, Williams had surgery to repair a left inguinal hernia. At a follow-up
appointment approximately one week later, the surgeon noted that Williams might have a
“small right inguinal hernia,” which could require more surgery pro re nata (as needed).
                                            2
had not improved. Although the record does not indicate what treatment Williams

received at that time, he did not seek additional care for his hernia until February 2013,

when he sought and received a renewal of his hernia strap prescription. In April 2014,

Williams appeared at sick call and complained that the renewed hernia strap was too big.

A physician’s assistant exchanged the strap for a smaller one, noting that Williams “was

in no acute distress and that he stated that he was not in any pain.” In January 2015, a

physician’s assistant examined Williams, who complained about the hernia and asked

about surgery. The physician’s assistant noted that Williams’ hernia was reducible and

advised him to continue wearing the strap. In April 2015, Dr. Jin noted that Williams

still had the hernia, renewed Williams’s hernia strap, and indicated that the hernia was

self-reducing through use of the strap.

       Williams filed his complaint in July 2015. Dr. Jin filed a motion for summary

judgment, arguing that the evidence demonstrated that Williams received regular and

appropriate treatment. After a review of the summary judgment record, a Magistrate

Judge recommended that Dr. Jin’s summary judgment motion be granted because

Williams did not adduce evidence sufficient to create a genuine issue of material fact.

Over Williams’ objections, the District Court granted summary judgment to Dr. Jin and

denied Williams’ motion for partial summary judgment. Williams appealed.




Williams’ complaint does not appear to challenge the treatment he received for the left
inguinal hernia.
                                             3
       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District

Court’s order is plenary. See Wiest v. Tyco Elecs. Corp., 812 F.3d 319, 327-28 (3d Cir.

2016). Summary judgment is proper where, viewing the evidence in the light most

favorable to the nonmoving party and drawing all inferences in favor of that party, there

is no genuine dispute as to any material fact and the moving party is entitled to judgment

as a matter of law. Fed. R. Civ. P. 56(a); Kaucher v. County of Bucks, 455 F.3d 418,

422-23 (3d Cir. 2006). We may summarily affirm a decision of the District Court if the

appeal does not raise a substantial question. 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.

       To succeed on an Eighth Amendment claim for the denial or delay of medical

care, Williams is required to demonstrate that Dr. Jin was deliberately indifferent to his

serious medical needs. See Estelle v. Gamble, 429 U.S. 97, 103-05 (1976). Deliberate

indifference can be shown by a prison official’s “intentionally denying or delaying access

to medical care or intentionally interfering with the treatment once prescribed.” Id. at

104-05. Allegations of medical malpractice are not sufficient to establish a constitutional

violation. White v. Napoleon, 897 F.2d 103, 108-09 (3d Cir. 1990). Furthermore, “mere

disagreement as to the proper medical treatment” does not support a claim of an Eighth

Amendment violation. Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834 F.2d 326, 346

(3d Cir. 1987).

       It is clear from the record that Williams received timely and adequate medical

attention when he complained about the right inguinal hernia. The undisputed medical

records demonstrate that Dr. Jin, pursuant to his professional judgment, tailored
                                             4
Williams’ treatment to his symptoms. Williams’ disagreement with the treatment is

insufficient to establish deliberate indifference. See Spruill v. Gillis, 372 F.3d 218, 235

(3d Cir. 2004). Williams did not present any evidence from which a reasonable juror

could conclude that Dr. Jin intentionally refused to provide needed treatment, delayed

necessary treatment for a non-medical reason, prevented Williams from receiving

required treatment, or persisted in a particular course of treatment “in the face of resultant

pain and risk of permanent injury.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)

(quoting White v. Napoleon, 897 F.2d 103, 109-11 (3d Cir. 1990)). Accordingly, the

District Court properly granted Dr. Jin’s motion for summary judgment. See Johnson v.

Doughty, 433 F.3d 1001, 1014 (7th Cir. 2006) (affirming District Court determination

that using hernia belt for reducible inguinal hernia did not constitute deliberate

indifference).

       For the foregoing reasons, we conclude that there is no substantial question

presented by this appeal, and will thus summarily affirm the District Court’s judgment.




                                              5